Title: ——— Boux to the American Commissioners, 24 December 1777
From: Boux, ——
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs
A Paris le 24 Xbre. 1777.
Vous voudrés bien prendre en récommendation que J’ai quité Le service du roy auquel J’etois attaché pour entrer à celui des Etats de l’amerique septentrionale. Je me suis rendu en conséquance à vos ordres, et relativement au grade de lieutenent de Vaisseau dans la marine de Etats unis En Hollande pour y diriger la construction d’un Vaisseau que vous y faisiés faire; que maintenant je suis à paris par une suite de vos ordres pour me rendre ou votre service m’apellera.
Ma fortune et mon metier ne me permet pas de faire isy un long séjour. Permettez qu’en Conséquance je vous réitere mes prieres, pour déterminer ce que je dois faire, et si vous ne pouvez pas dessider dans ce moment La mission que vous voudriez me donner, Je vous prie de me permettre de partir pour lorient, ou J’ai quelques affaires qui demende ma présence.
La J’attendrai vos ordres et serai toujours disposé à suivre avec zelle le service des Etats. Je suis avec respect Messieurs Votre tres heumble obeissant serviteur
Boux Neveu
 
Notation: 24 Decr. ’77
